Exhibit 10.19

Danaher Corporation

Description of Non-Management Director Compensation Arrangements

Following is a description of the compensation arrangements for each of the
Company’s non-management directors. For 2010, our non-management directors
receive:

 

  •  

an annual cash retainer of $40,000, paid in four, equal installments following
each quarter of service;

 

  •  

$2,500 for each board meeting they attend (whether by telephone or in person);

 

  •  

$1,000 for each committee meeting they attend (whether by telephone or in
person);

 

  •  

an annual grant of options to purchase 4,000 shares of Danaher common stock with
a ten-year term, which grant is fully vested as of the date of grant; and

 

  •  

payment of or reimbursement for Danaher-related out-of-pocket expenses,
including travel expenses.

In addition, the chair of each of the Audit Committee, Compensation Committee
and Nominating and Governance Committee receives an annual retainer of $15,000,
paid in quarterly installments.

Each non-employee director can elect to defer all or a part of the cash director
fees that he or she receives with respect to a particular year under the
Non-Employee Directors’ Deferred Compensation Plan, which is a sub-plan under
the 2007 Stock Incentive Plan. Amounts deferred under the plan are converted
into a particular number of phantom shares of Danaher common stock, calculated
based on the closing price on the quarterly date that such fees would otherwise
have been paid. A director may elect to have his or her plan balance distributed
upon cessation of Board service, or one, two, three, four or five years after
cessation of Board service. All distributions from the plan are in the form of
shares of Danaher common stock.